Title: Jonathan Williams, Jr., to the American Commissioners, 24 September 1778
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honourable Gentlemen
Nantes Sept. 24. 1778.
I this Day compleated the Inventory of the magazine of arms and presented it to Mr. Schweighauser for him to sign the Receipt at the Bottom. We are agreed as to quantity and number but he declines engaging to receive the articles for Reparation remaining to be supplied without your orders. I therefore request you to give your Directions accordingly that I may close the Business. These articles I am absolutely engaged to take and pay for on account of the Magazine, they are necessary to the Reparation and would not have been ordered but for that purpose. You will therefore find them noticed at the bottom of the account I had the Honour to transmit per the last Post. I am with the greatest Respect Honourable Gentlemen Your most obedient Servant
Jona Williams J
The Honble The Ministers Plenipotentiary of the United States.
 
Addressed: The Honourable / The Ministers Plenipotentiary / of the / United States / Passy
Endorsed by John Adams: M. Williams Septr. 24 1778
